OPINION — AG — ** FARMERS HOME ADMINISTRATION NOTES ** UNDER THE PROVISIONS OF ARTICLE XI, SECTION 6 OKLAHOMA CONSTITUTION AND 64 O.S. 51 [64-51], FARMERS HOME ADMINISTRATION NOTES AND EXPORT IMPORT BANK DEBENTURES ARE INCLUDED WITHIN THE MEANING OF THE TERM " UNITED STATES BONDS ", AND THE COMMISSIONERS OF THE LAND OFFICE MAY EXCHANGE UNITED STATES TREASURY BONDS, IN WHICH THEY HAVE INVESTED, FOR FARMERS HOME ADMINISTRATION NOTES AND EXPORT IMPORT BANK DEBENTURES HAVING THE SAME MATURITY VALUE AND HIGHER ANNUAL YIELD. (INVESTMENTS, DEPOSITS, OBLIGATIONS, INTEREST, SECURITY) CITE: ARTICLE VI, SECTION 32/ OPINION NO. MAY 18, 1946 — LAND OFFICE, OPINION NO. 72-109, OPINION NO. JANUARY 29, 1944 — LAND OFFICE (MIKE D. MARTIN) ** SEE: OPINION NO. 73-309 (1974) ** ** SEE: OPINION NO. 73-312 (1974) ** ** SEE: OPINION NO. 73-317 (1974) **